DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2022has been considered by the Examiner.

Allowable Subject Matter
Claims 1-15, 21, and 22 are allowed.

Reason for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	The prior art fail to disclose or suggest with sufficient specificity an article comprising a glass substrate with a first surface having a plurality of vias and a parallel second surface, wherein at least one of the first or second surfaces has an etched surface resulting in a surface roughness of 0.75 nm or less. The glass comprises in terms of mole percentages 65-72% of SiO2, 7-15% of Al2O3, 0.1-2% of B2O3, and 1-2% of P2O5, and further contains alkali metal oxides (R2O) and/or alkaline earth metal oxides (RO) such that R2O is from0-2% and the relationship RO+Al2O3-B2O3 is greater than or equal to 26.25 mol%. 
	The closest prior art is deemed to be Bellman et al. (US 20170352553 A1) in view of Hayashi et al. (WO 2016/143665 A1). While the combination of Bellman et al. in view of Hayashi et al. disclose a similar glass substrate having the recited glass composition and vias, the combination is silent to at least one of the surfaces being etch to result in a surface roughness of 0.75nm or less. See Applicants’ arguments filed 21 July 2022, pages 5-7.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
10 September 2022